Name: Commission Regulation (EEC) No 2836/81 of 30 September 1981 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 81 Official Journal of the European Communities No L 277/37 COMMISSION REGULATION (EEC) No 2836/81 of 30 September 1981 fixing the rate of the additional aid for dried fodder the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1782/81 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 1161 /81 (3), as last amended by Regulation (EEC) No 2538/81 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1161 /81 and Article 104 of the Act of Accession of Greece to The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p . 1 . O OJ No L 176, 1 . 7 . 1981 , p . 9 . (3) OJ No L 120 , 1 . 5 . 1981 , p . 48 . (4) OJ No L 248 , 1 . 9 . 1981 , p . 37 . No L 277/38 Official Journal of the European Communities 1 . 10 . 81 ANNEX to the Commission Regulation of 30 September 1981 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 October 1981 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.07 C Fodder otherwise dried ex 12.10 B Additional aid Community of Nine Greece Community of Nine Greece 9-236 3-516 5-195 1-977 Additional aid in case of advance fixing for the month of : (ECU/ tonne) November 1981 December 1981 January 1982 February 1982 March 1982 9-236 8-793 8-756 8-274 8-274 3-516 3-073 3-036 2-554 2-554 5-195 4-946 4-925 4-654 4-654 1-977 1-728 1-707 1-436 1-436